                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      KENNETH STEWART,
                                                                                        Case No. 18-cv-01778-PJH
                                  8                   Plaintiff,

                                  9             v.                                      ORDER DENYING MOTION TO
                                                                                        DISMISS
                                  10     STATE OF CALIFORNIA, et al.,
                                                                                        Re: Dkt. No. 61
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13         Before the court is defendants Scott Kernan and Ronald Davis’ (the “supervisor
                                  14   defendants”) motion to dismiss plaintiff Kenneth Stewart, III’s Third Amended Complaint
                                  15   (the “TAC”). The matter is fully briefed and suitable for decision without oral argument.
                                  16   Accordingly, the hearing set for April 10, 2019, is VACATED. Having read the parties’
                                  17   papers and carefully considered their arguments and the relevant legal authority, and
                                  18   good cause appearing, the court hereby DENIES the motion, for the following reasons.
                                  19         This lawsuit arises out of plaintiff’s father’s, Kenneth E. Stewart, Jr. (the
                                  20   “decedent”), suicide committed while an inmate at San Quentin State Prison (“SQSP”).
                                  21   The TAC alleges that the decedent was “identified by SQSP staff as having a serious
                                  22   mental illness.” Id. Nonetheless, SQSP staff placed the decedent in indefinite
                                  23   administrative segregation (“Ad Seg”) for non-disciplinary reasons after he was the victim
                                  24   of an attack by other inmates. Id. ¶¶16, 17. Six days later, while the decedent was still in
                                  25   Ad Seg, the decedent committed suicide. TAC ¶ 23.
                                  26         At times relevant to this suit, Kernan was the Secretary of the California
                                  27   Department of Corrections and Rehabilitation (“CDCR”) and Davis was SQSP’s warden.
                                  28   TAC ¶¶ 4-5. The TAC alleges that Kernan and Davis failed to communicate to SQSP
                                  1    staff the CDCR policy that seriously mentally ill inmates may not be placed in Ad Seg for

                                  2    non-disciplinary reasons for a period exceeding 72 hours. Id. ¶¶ 18-19; see also

                                  3    Coleman v. Brown, 28 F. Supp. 3d 1068, 1100 (E.D. Cal. 2014) (imposing policy on the

                                  4    CDCR). According to the TAC, Kernan and Davis’ “failure to communicate such a policy

                                  5    was done with a willful and deliberate indifference to [the] [d]ecedent’s rights and safety”

                                  6    and the supervisor defendants knew that such a failure would foreseeably result in the

                                  7    complained of constitutional deprivations. Id. ¶¶ 18-19.

                                  8           Based on those facts, plaintiff asserts two claims against the supervisor

                                  9    defendants: (i) a 42 U.S.C. § 1983 claim premised on alleged violations of the Eighth and

                                  10   Fourteenth Amendments; and (ii) a state law negligence claim.

                                  11          A motion to dismiss under Rule 12(b)(6) tests for the legal sufficiency of the claims

                                  12   alleged in the complaint. Ileto v. Glock, 349 F.3d 1191, 1199-1200 (9th Cir. 2003).
Northern District of California
 United States District Court




                                  13   Under the minimal notice pleading requirements of Federal Rule of Civil Procedure 8,

                                  14   which requires that a complaint include a “short and plain statement of the claim showing

                                  15   that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), a complaint may be

                                  16   dismissed under Rule 12(b)(6) if the plaintiff fails to state a cognizable legal theory, or

                                  17   has not alleged sufficient facts to support a cognizable legal theory. Somers v. Apple,

                                  18   Inc., 729 F.3d 953, 959 (9th Cir. 2013). A complaint, however, must not be dismissed if it

                                  19   proffers sufficient facts to state a claim for relief that is plausible on its face. Bell Atlantic

                                  20   Corp. v. Twombly, 550 U.S. 544, 555, 558-59 (2007).

                                  21          “Under Section 1983, supervisory officials are not liable for actions of subordinates

                                  22   on any theory of vicarious liability. A supervisor may be liable only if (1) he or she is

                                  23   personally involved in the constitutional deprivation, or (2) there is a sufficient causal

                                  24   connection between the supervisor's wrongful conduct and the constitutional violation.”

                                  25   Crowley v. Bannister, 734 F.3d 967, 977 (9th Cir. 2013) (omitting citations and quotation

                                  26   marks). Here, plaintiff must allege that the supervisor defendants’ “failure to train

                                  27   amounted to deliberate indifference.” Canell v. Lightner, 143 F.3d 1210, 1213 (9th Cir.

                                  28   1998). The court finds that the TAC plausibly alleges supervisory liability against Kernan
                                                                                        2
                                  1    and Davis under both the Eighth and Fourteenth Amendments. See Cty. of Sacramento

                                  2    v. Lewis, 523 U.S. 833, 849-50 (1998) (discussing “deliberate indifference” standard in

                                  3    context of prison officials’ failure to attend to the medical needs of prisoners).

                                  4           The court also finds that plaintiff has sufficiently alleged a state law negligence

                                  5    claim against Kernan and Davis. “[I]n order to prove facts sufficient to support a finding

                                  6    of negligence, a plaintiff must show that defendant had a duty to use due care, that he

                                  7    breached that duty, and that the breach was the proximate or legal cause of the resulting

                                  8    injury.” Lawson v. Superior Court, 180 Cal. App. 4th 1372, 1389 (2010) (alteration in

                                  9    original). “There is a special relationship between jailer and prisoner, imposing on the

                                  10   former a duty of care to the latter.” Giraldo v. Dep't of Corr. & Rehab., 168 Cal. App. 4th

                                  11   231, 250 (2008) (omitting quotation marks). The court finds that the TAC adequately

                                  12   alleges that the supervisor defendants breached their duty to communicate the Coleman-
Northern District of California
 United States District Court




                                  13   related policy to SQSP staff and that that breach proximately caused the alleged harm.

                                  14                                          CONCLUSION

                                  15          For the foregoing reasons, the supervisor defendants’ motion to dismiss is

                                  16   DENIED. Plaintiff, however, may not pursue his § 1983 claim against Kernan and Davis

                                  17   in their official capacities because plaintiff has affirmatively abandoned that theory of

                                  18   relief. Dkt. 63 at 5:16-17 (“Plaintiff confirms that the Section 1983 claim against Kernan

                                  19   and Davis is only asserted against th[o]se [d]efendants in their individual capacities.”).

                                  20          IT IS SO ORDERED.

                                  21   Dated: March 25, 2019

                                  22
                                                                                     PHYLLIS J. HAMILTON
                                  23                                                 United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
